Title: From James Madison to Edmund Randolph, 6 May 1790
From: Madison, James
To: Randolph, Edmund


My dear friendN. Y. May 6. 1790.
Your’s of Apl. 27. is this instant put into my hand. I have written to you all the letters that were promised, and have forborne to write others, because the cessation of yours led me to conclude that you had set out for N. Y. I am extremely sorry to find that this was not the case, but cheifly, on acct. of the cause of your delay. I can not suppose that under your circumstances any criticism can be made on your absence from this place, or that you are under the least necessity of deciding on the alternative which you state.
The State debts are at present in a state of severance from the federal. Further efforts will probably be made to reunite them, but present appearances do not threaten success. The federal debts will be provided for pretty much as proposed by the Secy.
Mr. Jefferson has been laid up near a week with his periodical head-Ach which has been very severe. I have been confined nearly as long with an attack of the same kind with that at George Town though in a less degree, and with the influenza which is again visiting this quarter pretty generally. Yrs. affely
Js. Madison Jr
